Case 1:21-cr-20001-MGC Document 28 Entered on FLSD Docket 06/03/2021 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                    CASE NO.:       21-CR-20001-MGC


  UNITED STATES OF AMERICA,

  v.

  DIAMOND BLUE SMITH,
                    Defendant,
  _________________________________/

                     DEFENDANT’S UNOPPOSED MOTION TO CONTINUE
                             CHANGE OF PLEA HEARING

         DEFENDANT DIAMOND BLUE SMITH, by and through undersigned counsel, requests the

  Court to continue his change of plea hearing for 60 days. The good cause for this motion is as

  follows:

       1. On or about April 19, 2021, Diamond Blue Smith was shot during an attempted robbery and

             transported to Memorial Regional Hospital ICU in critical condition. Mr. Smith suffered

             broken ribs, a punctured lung, and loss of mobility to his left side.

       2. Mr. Smith is recovering from his injuries but is still suffering from physical pain, labored

             breathing, and inability to hold a sustained conversation. As a result, defense counsel’s

             ability to productively confer with Mr. Smith has been hindered.

       3. Also, undersigned counsel is currently in the process of moving to Denver, Colorado and is

             scheduled to close on the sale of her Florida home on June 14th.

       4. This motion is made in good faith and in the interests of justice.




                                                      1
Case 1:21-cr-20001-MGC Document 28 Entered on FLSD Docket 06/03/2021 Page 2 of 2




          For these reasons, Mr. Smith respectfully asks this Court to continue his change of plea

  hearing for 60 days.



                                LOCAL RULE 88.9 CERTIFICATION

         I CERTIFY that I have discussed this motion with Assistant U.S. Attorneys Phillip Trout

  and Aimee Jimenez, who advised that they do not oppose this motion.


                                                     Submitted by:

                                                     /s/ Adriana Collado-Hudak
                                                     Fla. Bar No. 830461
                                                     Greenspoon Marder LLP
                                                     600 Brickell Avenue
                                                     36th Floor
                                                     Miami, FL 33131
                                                     305-789-2713
                                                     adriana.collado-hudak@gmlaw.com



                                    CERTIFICATE OF SERVICE

         I CERTIFY that I filed a copy of the foregoing via CM/ECF on June 3, 2021, and it was

  thereby served on all parties of record.

                                                     /s/ Adriana Collado-Hudak
                                                     Fla. Bar No. 830461




                                                 2
